Title: To Thomas Jefferson from David Humphreys, 6 February 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Feby. 6th. 1791.

On the 24th. of Janry. I left Madrid, and arrived here this day. I remained a week beyond the time I had prescribed myself, in order that Mr. Carmichael might have an opportunity of confering fully with the Compte de Florida Blanca, after the King’s return from hunting at Aranjuez. We were, however, disappointed in the expectation of sounding that Minister; for at the time when Mr. Carmichael waited upon him with that intent, so many Characters of a Superior Grade in the Diplomatic Corps attended in the Antichamber, that he found no possibility of having an audience for business, or even of speaking to him a single word of any kind. Although Mr. Carmichael, as Chargé des Affaires of the United States, has been treated with more attention and favor than any other; yet we laboured under a great mistake in supposing that His Most Catholic Majesty had so far dispensed with a general rule (under consideration of our peculiar circumstances as a Nation) as to place him on a level with Ministers of the first or second Order, in favorable treatment of person or advantageous situation for business. The contrary is so clear a truth, that no Chargé des Affaires is permitted to attend the King’s Levees with Ambassadors and Ministers. Nor on other occasions, let them  attend ever so early, can they address the Minister of State until all Diplomatic Characters of an higher grade shall have finished their business with him. It is true the privilege of appearing in the Royal presence with Ambassadors &c. is of little consequence to the welfare of the States in whose service they are employed. But it is a serious misfortune, when they have national affairs of an important nature to discuss with the Minister, not to be able to speak to him at all, or not until he has become so tired of conversing with others that he will not give them a patient hearing. This is exactly the case, in the transactions which Mr. Carmichael is obliged to have with the Compte de Florida Blanca. As the business with which he is now charged requires to be managed with uncommon address and delicacy, I have advised him to seize some good occasion for obtaining a particular Audience to explain our desires specifically, but in the most discreet manner, with the reasons and motives on which they are founded. And I have told him, that I apprehended the sooner this could be done; the better it would be; since the affairs of Europe; far from being settled, may soon produce a Crisis highly favorable to the promotion of our interests; and since our western Settlers cannot brook long delay. Hitherto he had only found a casual opportunity (that is to say, immediately after my arrival) to suggest to the Minister, in general terms without abruptness, our sincere disposition to be connected with Spain in the most liberal and friendly manner; and for this purpose the apparent expediency of making arrangements respecting the navigation of the Mississipi, before any ill adventures shall happen in that quarter.
During my whole journey and continuance in Madrid, I endeavoured, in the Character of a traveller, to keep a middle line between an ostentatious display of myself, and an affectation of entire privacy. But as I was known to some of the Diplomatic Corps in person, and, it seems, to the Compte de Florida Blanca by character, a general conclusion prevailed that I had come to Spain on some business of national concern. Nothing ever fell from me to countenance this idea; and, I entreat, you will be persuaded, that I have exerted myself to fulfill the Wishes of the Executive, to the best of my abilities.
I was sorry to find Mr. Carmichael’s health had suffered very much by the climate. He had been severely attacked by bilious and nervous Disorders; insomuch that last fall he did not expect to survive. He is much mortified that so many of his Dispatches have miscarried. By the original Documents which I have seen in his  hands, I am convinced he has been extremely assiduous and successful in procuring early and authentic intelligence. I have also seen the Cyphers formerly sent to him, and the Certificates of the manner in which he received them. It is difficult for a Person at a distance to form an adequate judgment of the embarrassments to which a public Man, situated as he was, is subjected in making written Communications, from such an inland Place, and under such a jealous Government. He appears disgusted with the Country, and the mode of life he is compelled to lead. He desires ardently to return to his native Land; but he wishes to distinguish himself first by rendering some essential service to it, if possible.
Just before I came from Madrid, an Ambassador from Morocco had arrived there.
In this Kingdom every thing remains very quiet: and so far as I can learn, the People enjoy much tranquility and happiness under the mild administration of the reigning Sovereign. With Sentiments of the highest esteem & respect I have the honor to be, Sir Your most obedient & most humble Servant,

D. Humphreys


P.S. I have found the Memorandum, which I had misplaced, in my Cypher; and therefore shall not have occasion to trouble you with repeating it, as requested in my letter No. 7.

